Citation Nr: 1502049	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  13-26 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence to reopen a previously denied claim for service connection for erectile dysfunction, as secondary to service connected prostate cancer, has been received.

2.  Entitlement to service connection for erectile dysfunction, as secondary to service connected prostate cancer.

3.  Entitlement to an initial disability rating greater than 30 percent for fecal urge incontinence as secondary to prostate cancer treatment.

4.  Entitlement to an increased disability rating greater than 20 percent for compression fracture L1, with degenerative joint disease of the lumbar spine (previously residuals, status post compression fracture coded under 5290-5285).

5.  Entitlement to a total disability rating based on individual unemployability (TDIU)due to service-connected disabilities.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to April 1985.
      
This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions issued by the RO in July and September 2010. 

In July 2010, the RO, inter alia, granted service connection and assigned an initial 30 percent disability rating for fecal urge incontinence, effective January 13, 2010 and declined to reopen the claim for service connection for erectile dysfunction secondary to prostate cancer.  In August 2010, the Veteran filed a notice of disagreement (NOD) with those determinations.  A statement of the case (SOC) was issued in August 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month. 

In September 2010, the RO, inter alia, continued a previously assigned 20 percent disability rating for service-connected compression fracture L1, with degenerative joint disease of the lumbar spine and denied a TDIU.  In October 2010, the Veteran filed an NOD with regard to these issues.  An SOC was issued in October 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2013. 

In August 2014, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) in Washington, DC.  A copy of the transcript is of record.  

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless, electronic claims files.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2014).

The Board's decision reopening the previously denied claim for service connection for erectile dysfunction is set forth below.  The reopened claim for service connection for erectile dysfunction, on the merits, along with the remaining claims on appeal are addressed in the remand following the order; these matters being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the request to reopen the claim for service connection for erectile dysfunction have been accomplished.
	
2.  In an October 2008 rating decision, the RO denied service connection for erectile dysfunction; although notified of the denial in October 2008, the Veteran did not initiate an appeal, nor was new and material evidence received during the one-year period following notification of the denial, or subsequent additional service records received.

3.  Additional evidence associated with the claims file since the October 2008 rating decision is not cumulative and redundant of evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claim for service connection for erectile dysfunction, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 2008 rating decision in which the RO denied service connection for erectile dysfunction is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  As pertinent evidence received since the RO's October 2008 rating action is new and material, the requirements for reopening the claim for service connection for erectile dysfunction are met.  38 U.S.C.A. § 5108  (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Given the favorable disposition of the request to reopen, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

At the time of the prior denial and currently, service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. §§  1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

The Veteran filed an initial claim for service connection for prostate cancer and erectile dysfunction secondary to prostate cancer in July 2008, approximately 23 years after his discharge from service.  In an October 2008 rating decision, the RO granted service connection for prostate cancer, pursuant to 38 C.F.R. §§ 3.307 and 3.309, based on the Veteran's presumed herbicide exposure, but denied service connection for erectile function on the basis that the Veteran's erectile dysfunction was first noted in 2007 and preceded his diagnosis of prostate cancer in 2008.  

Although notified of the denial in October 2008, the Veteran did not initiate an appeal.  Moreover, no additional evidence was received within the one-year appeal period, and no additional service records (warranting reconsideration of the claim) have been received since that time.  See 38 C.F.R. § 3.156(b), (c).  Hence, the October 2008 denial of service connection for erectile dysfunction is final (38 U.S.C.A. § 7105 and 38 C.F.R. §§ 3.104, 20.302, 20.1103) and is not subject to revision on the same factual basis (38 U.S.C.A. § 5108  and 38 C.F.R. § 3.156).  Accordingly, the pertinent inquiry with respect to this matter is whether new and material evidence has been received since that decision, warranting reopening of the claim.

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In January 2010 correspondence, the Veteran again requested service connection for erectile dysfunction secondary to prostate cancer.  As such, the January 2010 statement must be treated as a petition to reopen the previously denied claim for erectile dysfunction.  Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decisionmakers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received in connection with a claim, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83   (1996).  Here, the last final denial of the Veteran's erectile dysfunction was the RO's October 2008 decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence added to the claims file since October 2008 consists of VA and private treatment records dating back to April 1997, medical treatise evidence regarding false negatives for prostate cancer, and statements from the Veteran, as well as the transcript of the August 2014 Board hearing.  Notably, in March 2010 correspondence, the Veteran wrote that he began being evaluated for prostate issues as early as April 1997 but got several "false negatives" when being tested for prostate cancer until he was finally diagnosed with advanced stage prostate cancer in April 2008.  Thus, the Veteran contended that his prostate cancer was undiagnosed for many years and preceded his erectile dysfunction.  Private treatment records confirm that the Veteran was seen for elevated PSA (prostate-specific antigen) levels, a screening test for prostate cancer, as early as April 1997.  

The Board finds that the above-described evidence provides a basis for reopening the claim for service connection for erectile dysfunction.  Specifically, the medical records dating back to April 1997 along with the Veteran's March 2010 statement that his prostate cancer was undiagnosed for many years are "new" in that they were not before agency decisionmakers at the time of the October 2008 final denial of the claim for service connection, and are not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it goes to the question of whether the Veteran's erectile dysfunction is secondary to his prostate cancer.  The basis for the October 2008 denial was that the Veteran's erectile dysfunction preceded his prostate cancer and, thus, cannot be secondary to his prostate cancer.  These new treatment records and the Veteran's statement, while certainly not conclusive, relate to an unestablished fact necessary to substantiate the claim for service connection for erectile dysfunction (i.e., a nexus between the erectile dysfunction and the Veteran's prostate cancer), and thus, when presumed credible, also raise a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for erectile dysfunction are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.



ORDER

As new and material evidence to reopen the claim for service connection for erectile dysfunction has been received, to this limited extent, the appeal is granted.  


REMAND

With regard to the erectile dysfunction claim, as indicated, the Board has found a basis for reopening the claim for service connection.  The Board also finds that further development of the reopened claim is warranted.  Private treatment records document an impression of organic erectile dysfunction, by history in July 2007.  However, in the Veteran's January 2010 claim for service connection for erectile dysfunction, the Veteran wrote that he first began to experience symptoms of erectile dysfunction in 2003.  As above, while the Veteran was first diagnosed with prostate cancer in April 2008,  the Veteran contends that his prostate cancer was undiagnosed for many years and preceded his erectile dysfunction.  

The Veteran was afforded a VA examination in July 2010.  Notably, the examiner opined that the Veteran's erectile dysfunction was not related to prostate cancer treatment.  However, the July 2010 VA examiner did not opine whether the Veteran's erectile dysfunction is related to the Veteran's prostate cancer (as opposed to his prostate cancer treatment) nor did the examiner provide a rationale for the opinion regarding prostate cancer treatment.  Thus, the Board finds that the record does not include adequate medical opinion evidence to resolve the claim for service connection for erectile dysfunction, and that further development in this regard is warranted.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014); McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Furthermore, during the August 2014 Board hearing, the Veteran testified that his private doctor, Dr. G.W.T., told him that his erectile dysfunction is secondary to his prostate cancer and the Veteran's representative argued that a recently submitted statement from Dr. G.W.T. alluding to a connection between the erectile dysfunction and prostate cancer.  The claims file includes a June 2012 statement from Dr. G.W.T. wherein the physician wrote that he had treated the Veteran since March 2006 for prostate issues and that the Veteran also suffered from erectile dysfunction.  However, neither this statement nor any other statement in the claims file from Dr. G.W.T. contain any medical comment or opinion actually relating the Veteran's erectile dysfunction to his prostate cancer.  On remand, an attempt should be made to obtain any outstanding medical evidence, to include any medical nexus opinion from Dr. G.W.T. regarding the Veteran's erectile dysfunction and prostate cancer.  

With regard to the fecal urge incontinence issue, the Veteran was last afforded a VA examination in July 2010.  At that time, the examiner noted an impaired sphincter with moderate sphincter strength.  In August 2010 correspondence, the Veteran wrote that the July 2010 VA examiner was somewhat demeaning and condescending and under-reported the frequency of fecal problems.  During the August 2014 Board hearing, the Veteran testified that he began wearing diapers due to his incontinence in 2009 and was subsequently prescribed diapers for his condition by VA.  He indicated that he experienced three to four bowel movements per day and had to be at least five minutes away from a toilet at all times in order to avoid accidents.  He also testified that his disability was getting more severe the older he got.  

The Veteran's fecal urge incontinence is rated under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7332, which provides that a noncompensable rating is warranted when the disability is either healed or slightly disabling and without leakage.  A 10 percent evaluation requires that the condition be productive of constant slight or occasional moderate leakage.  A 30 percent evaluation is warranted when the condition is manifested by occasional involuntary bowel movements, which necessitates wearing of pad.  A 60 percent evaluation is assigned when there is extensive leakage and fairly frequent involuntary bowel movements.

Unfortunately, the July 2010 VA examination report does not indicate the extent of leakage nor the frequency of involuntary bowel movements as is necessary to determine whether the Veteran meets the criteria for a higher rating under DC 7332.  Furthermore, it appears that the Veteran's fecal urge incontinence may have increased in severity since the July 2010 VA examination as the Veteran testified that his disability was getting worse with age.  As such, the Board finds that further VA examination is needed to address the specific rating criteria under which the Veteran's fecal urge incontinence is rated.  

With regard to the compression fracture L1 issue, the Veteran was last afforded a VA examination in September 2010.  During the August 2014 Board hearing, the Veteran testified that his range of motion had decreased since his last examination and the Veteran's representative requested a contemporaneous VA examination for evaluation of the disability.  On this record, the Board finds that further VA examination is needed to ensure that the record reflects the current nature and severity of the Veteran's service-connected compression fracture L1.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination).  

With regard to the TDIU claim, the Veteran was afforded a VA examination pertaining to his service-connected bilateral hearing loss in June 2010.  At that time, it was noted that the Veteran was currently retired and had to stop working due to being diagnosed with prostate cancer two years earlier.  The examiner wrote that the Veteran had a significant hearing loss, bilaterally and would receive benefit from amplification, binaurally.  The examiner also wrote that the Veteran, as any other person with this degree of hearing loss, was not prevented from seeking and maintaining gainful employment.  The examiner indicated that deaf persons are not prevented from seeking and maintaining gainful employment and that the American Disabilities Act of 1990 supported gainful employment of persons with disabilities.  

Thereafter, the Veteran was afforded a VA examination pertaining to his service-connected prostate cancer with residuals, left knee disorder, and low back disorder in July 2010.  Significantly, the examiner wrote that "based on service connected disabilities addressed in this examination the [Veteran] is not capable of working in a physically demanding job but is employable in a sedentary job."  

In an October 2014 Informal Hearing Presentation, the Veteran's representative wrote that "a single disability was evaluated to determine whether or not the [Veteran] was unemployable by reason of service connected disabilities, to wit service connected hearing loss."  The Veteran's representative also noted that he had submitted a medical opinion from Dr. A.M.G. which offered favorable evidence to the effect that cumulatively, the Veteran's service-connected disabilities, had a profound impact on his ability to gain employment.  

Unfortunately, while there are separate medical opinions in this case regarding the Veteran's hearing loss and his remaining service connected disabilities, there is no medical opinion regarding the combined effects of the Veteran's bilateral hearing loss, prostate cancer, fecal urge incontinence associated with prostate cancer, posttraumatic degenerative arthritis of the left knee, compression fracture L1, and hiatal hernia with gastro esophageal reflux disorder and Barrett's esophagitis on his ability to perform the activities of daily living, to include employment.  As such, this matter should be remanded for such an opinion.  Also, review of the claims file is negative for the favorable nexus opinion of Dr. A.M.G. referred to in the October 2014 Informal Hearing Presentation.  An attempt to obtain this opinion should also be made on remand.  

Accordingly, the AOJ should arrange for the Veteran to undergo VA medical examinations, by appropriate VA physicians (or physicians contracted by VA).  The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may well result in a denial of the claim(s)-in particular, the reopened claim and increased rating claims.  38 C.F.R. § 3.655(b) (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), obtain and associate with the claims file (a) copy(ies) of any correspondence referencing the date and time of the appointment(s)-preferably, any notice(s) of examination-sent to him by the pertinent VA medical facility. 

While these matters are on remand, to ensure that all due process requirements are met, and that the record is complete, the AOJ should also undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  
		
Potentially pertinent to all of the claims remaining on appeal, the August 2013 SOC refers to VA treatment records dated through September 2010 and the October 2013 SOC noted that the Veteran did not receive treatment at a VA facility for the conditions included in that decision.  However, the most recent VA treatment records in the file obtained by VA are dated in August 2012 and these records pertain to all of the issues on appeal.  As such, on remand, the VA records on file dated through August 2012 should be considered by the RO.  Also, in August 2014, the Veteran submitted additional VA medical records dated in July 2014.  However, the Veteran did not submit any VA records dated between August 2012 and July 2014.  As the claims file reflects that the Veteran receives ongoing VA care from the VA Medical Center (VAMC) in Biloxi, more recent records from this facility may exist.  As such, the AOJ should obtain all outstanding VA records, following the provisions of 38 C.F.R. § 3.159(c).

Also potentially relevant to all remaining claims, during the August 2014 Board hearing, the Veteran testified that he was 90 percent disabled and received benefits from the Social Security Administration  (SSA).  It is unclear whether the Veteran is in receipt of SSA disability benefits or SSA retirement benefits and the evidentiary record does not contain the actual SSA decision or the reports and records considered by SSA in making its decision.  VA's duty to assist the Veteran particularly applies to relevant evidence known to be in the possession of the Federal Government, such as VA or Social Security records.  See 38 C.F.R. § 3.159(c)(2) (2014).  Therefore, because these records may contain pertinent information to this claim, VA is obligated to obtain them.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).
	
Further, the AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claims on appeal, explaining  that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Specific to the claim for a TDIU, the Board again notes that the Veteran's employment history is not clear.  Significantly, in the Veteran's January 2010 claim for a TDIU, he wrote that he worked from March 1989 to April 1992 and, most recently, from March 2003 to February 2007 (full time as a salesman).  Subsequently, during the July 2010 VA examination, the Veteran reported that he was last employed as a salesman in 2008 but had to stop working because of urinary and rectal problems.  Thereafter, during the August 2014 Board hearing, the Veteran testified that he retired from military service in 1985 and stopped working at that time.  Given the need to remand the TDIU issue for an opinion, the AOJ should make an attempt to clarify the Veteran's employment history.  
	
The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  Adjudication of the claims for higher ratings should include consideration of whether staged rating (assignment of different ratings for distinct periods of time, based on the facts found) is warranted, as well with respect to the TDIU, whether the procedures of 38 C.F.R. § 4.16(b), for extra-schedular consideration, are invoked.
	
Accordingly, these matters are hereby REMANDED for the following action:

1. Obtain from the Biloxi VAMC outstanding, pertinent records of evaluation and/or treatment of the Veteran generated after August 7, 2012.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Request from SSA all records related to the Veteran's claim for Social Security benefits, including copies of all decisions or adjudications, along with all medical records underlying such determinations. Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  

Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private records, to include any medical opinion relating the Veteran's erectile dysfunction to his prostate cancer from Dr. G.W.T. (referenced during the August 2014 Board hearing) as well as any medical opinion regarding the Veteran's ability to work from Dr. A.M.G. (referenced in the October 2014 Informal Hearing Presentation).

Also, request that the Veteran provide sufficient identifying information for his former employers , to specifically include, but not limited to, Magic Belt Inc., in order for VA to mail the identified former employers Requests for Employment Information (VA Forms 21-4192). 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  If sufficient information/authorization is provided, send Requests for Employment Information (VA Form 21-4192) to each of the Veteran's identified former employers.  Seek clarification as to the nature of the Veteran's duties, the nature of any employment accommodations made as the result of disability, and the reason(s) why employment ended. 

All reasonable attempts should be made to obtain such records, to include notifying the Veteran if any attempt is unsuccessful.  

6.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examinations, by an appropriate physicians.

The contents of the entire, electronic  claims file, to include a complete copy of the REMAND, must be made available to each physician designated to examine the Veteran, and each examination report  should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

Each examiner must provide all examination findings/test results, along with complete, clearly-stated rationale for the conclusions reached..

Genitourinary Examination - The examiner should note the history of the Veteran's prostate cancer and erectile dysfunction and provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the erectile dysfunction was caused or is aggravated (worsened beyond natural progression) by the Veteran's service-connected prostate cancer.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from aggravation. 

The examiner should specifically discuss the private treatment records showing elevated PSA readings as early as April 1997, the Veteran's contention that he began to experience erectile dysfunction in 2003, and private treatment records showing a diagnosis of erectile dysfunction as early as July 2007 and prostate cancer as early as April 2008.

Anus/Rectum Examination - The examiner should provide sufficient findings needed to assess the severity of the Veteran's fecal urge incontinence, to include whether the Veteran suffers from extensive leakage and fairly frequent involuntary bowel movements; or, complete loss of sphincter control. 

The examiner should also indicate whether there has been any change(s) in severity of the disability since the January 13, 2010 effective date assigned for this disability.  If so, the examiner should identify the approximate date of the change(s), and provide an assessment of the severity of the disability on each date.
	
Lumbar Spine Examination - The examiner should conduct range of motion testing of the thoracolumbar spine (expressed in degrees).  The examiner should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the thoracolumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

The examiner should also indicate whether the Veteran 
has any ankylosis of the lumbar spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable.

The examiner should clearly indicate whether the Veteran has any neurological manifestation(s) of lumbar spine disability, to include radiculopathy of the right and/or left lower extremity.  For each neurological impairment identified, the examiner should clearly indicate whether such constitutes a separately ratable disability, and, if so, should assess the severity of such disability as mild, moderate, moderately severe, or severe.

Considering all orthopedic and neurological findings, 
the examiner should also render findings particularly responsive to the criteria for rating intervertebral disc syndrome (IVDS)-specifically, comment as to the existence and frequency of any incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician).  If the Veteran has incapacitating episodes associated with his lumbar spine disability, the examiner should specify whether, over the past 12 months, such episodes have had a total duration of (a) at least one week, but less than 2 weeks; (b) at least two weeks but less than 4 weeks; (c) at least 4 weeks but less than 6 weeks; or (d) at least 6 weeks.  

The physician should also indicate whether there has been any change(s) in severity of the disability since January 13, 2009 (one year prior to the claim for an increased rating).  If so, the examiner should identify the approximate date of the change(s), and provide an assessment of the severity of the disability on each date.

General Medical Examination - Based on examination of Veteran, and review of the record, the examiner should describe the functional effects of each service-connected disability- currently, bilateral hearing loss, prostate cancer, fecal urge incontinence associated with prostate cancer, posttraumatic degenerative arthritis of the left knee, compression fracture L1, and hiatal hernia with gastro esophageal reflux disorder and Barrett's esophagitis-on the Veteran's ability to perform the activities of daily living, to include the physical acts required for employment. 

Then, the physician must discuss the combined effects of all service-connected disabilities , on the Veteran's ability to perform the activities of daily living, to include the physical acts required for employment. 

In providing comment responsive to the above, the physician must consider all pertinent evidence and assertions, to particularly include the employment history outlined above (i.e., the Veteran's January 2010 claim for a TDIU wherein he wrote that he worked from March 1989 to April 1992 and, most recently, from March 2003 to February 2007 (full time as a salesman); the July 2010 VA examination report wherein the Veteran reported that he was last employed as a salesman in 2008 but had to stop working because of urinary and rectal problems; and the August 2014 Board hearing wherein the Veteran testified that he retired from military service in 1985 and stopped working at that time). 

7.  If the Veteran fails to report to any scheduled examination(s), obtain and associate with the claims file (a) copy of correspondence referencing the date  and time of the appointment(s)-preferably, the notice(s) of examination-sent to him by the pertinent VA medical facility. 

8.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

9.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the claims remaining  on appeal.  

If the Veteran fails, without good cause, to report to any scheduled examination(s), in adjudicating the reopened claim and/or the claim for increase, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise adjudicate each claim  in light of pertinent evidence (to particularly include all that added to the record since the last adjudication of the claims) and legal authority (to include, with respect to each higher rating claim, whether staged rating is appropriate; and with respect to the TDIU claim, whether the provisions of 38 C.F.R. § 4.16(b), for extra-schedular consideration, are invoked).

10.  If any benefit sought on appeal remains denied,  furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


